416 F.3d 531
UNITED STATES of America, Plaintiff-Appellee,v.James Shannon OLIVER, Defendant-Appellant.
No. 03-5586.
United States Court of Appeals, Sixth Circuit.
July 12, 2005.

U.S. Attorney's Office, Lexington, KY, for Plaintiff-Appellee.
John Kevin West, Jason Rapp, McCoy, West, Franklin & Beal, Lexington, KY, for Defendant-Appellant.
Before: SILER, BATCHELDER, and ROGERS, Circuit Judges.

ORDER

1
On November 29, 2004, this court issued an opinion affirming Defendant James Oliver's sentence for possession of a semiautomatic assault weapon. United States v. Oliver, 390 F.3d 482 (6th Cir.2004). On April 25, 2005, the United States Supreme Court granted Oliver's petition for a writ of certiorari, vacated the judgment of this court, and remanded to this court for further consideration in light of United States v. Booker, 543 U.S. ___, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). Oliver v. United States, ___ U.S. ___, 125 S.Ct. 1950, 161 L.Ed.2d 766 (2005). We reinstate our opinion of November 29, 2004, holding that the firearm possessed by Oliver met the applicable statutory definition of a semiautomatic assault weapon, as defined by 18 U.S.C. § 921(a)(30). With respect to Oliver's sentence, we vacate the judgment and sentence of the district court, and remand to the district court for resentencing in accordance with Booker.